Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 12/18/2020.
2. 	Claims 1-3, 5-10, 12-17, 19 and 20 are pending in the case. 
3.	Claims 4, 11 and 18 are cancelled. 
4.	Claims 1, 8 and 15 are independent claims. 



Applicant’s Response
5.	In Applicant’s response dated 12/18/2020, applicant has amended the following:
a) Claims 1, 5, 8, 12, 15 and 19
b) Title of Specification
Based on Applicant’s amendments and remarks, the following objections and rejections previously set forth in Office Action dated 10/16/2020 are withdrawn:
a) Objection to Specification 
b) 112 2nd Rejection to claims 5, 12 and 19

	




Claim Objections
Claims 1-3, 5-10, 12-17, 19 and 20 are objected to because of the following informalities:  
Claims 1, 8 and 15 recite “the set of features of the object class” which lacks antecedent basis. Examiner suggest to amend to “the set of image features of the object class” to overcome objection. 
Dependent claims 2, 5-7, 9, 10, 12-14, 16, 17, 19 and 20 are objected for failing to resolve the issues of their respective base claims. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (hereinafter “Han”), U.S. Published Application No. 20180121762 in view of Williams et al. (hereinafter “Williams”), U.S. Published Application No. 20170232335 A1. 
Independent Claim 1:
Han teaches A method comprising:
accessing image data that depicts an object in an environment at a client device, (e.g., accessing image data that depicts objects of interest in a computer environment par. 29; The client application(s) 112 can provide functionality to present information to a user 106 par. 30; The client devices 110 comprise, but are not limited to, remote devices, work stations, computers, general purpose computers. Internet appliances, hand-held devices, wireless devices, portable devices, wearable computers, cellular or mobile phones, personal digital assistants (PDAs), smart phones, tablets, ultrabooks, netbooks, laptops, desktops, multi-processor systems, microprocessor-based or programmable consumer electronics, game consoles par. 43; FIG. 3 depicts a flow diagram illustrating an example method 300 for detecting and identifying objects within an image, a set of images, or frames within a video stream. par. 45; In some embodiments, the access component 210 receives the image as a single image, a set of images, or within frames of a video stream captured by an image capture device associated with the client device 110. In some instances, the image, the set of images, or the video stream is presented on a user interface of the object detection application. the client device associated with a user profile; (e.g., member profile data associated with client device via messaging application par. 31; As shown in FIG. 1, the data layer 128 has database servers 132 that facilitate access to information storage repositories or databases 134. The databases 134 are storage devices that store data such as member profile data par. 33; The social messaging application provides a messaging mechanism for users of the client devices 110 to send and receive messages that include text and media content such as pictures and video.)
causing display of a presentation of the image data within a graphical user interface (GUI) at the client device, the presentation of the image data including a display of the object at a position within the presentation of the image data, the display of the object comprising image features; ( displaying a face object at a position within a video clip  (i.e., image data), with the display of the object comprising image features (i.e., any characteristics or features of the image e.g., class of an object, facial features, objects )  par. 18; General object detection systems classify objects using categorical labels and localize objects present in input images par. 24; In various example embodiments, the object detection system identifies and tracks one or more facial features depicted in a video stream or within an image and performs image recognition, facial recognition, and facial processing functions with respect to the one or more facial features and interrelations between two or more facial features. par. 35; For example, a device implementing the object detection system 160 may identify, track, and modify an object of interest, such as pixels representing skin on a face depicted in the video clip. Upon detecting an object of interest of a specified object class, the object 
detecting the display of the object within the presentation of the image data based on the image features of the display of the object; (e.g., using object detection system to detect the display of face object within video presentation based on image features being recognized  par. 35; For example, a device implementing the object detection system 160 may identify, track, and modify an object of interest, such as pixels representing skin on a face depicted in the video clip.  Par. 24; An object detection system is described that identifies and generates inferences for objects and areas of interest within an image or across a video stream and through a set of images comprising the video stream. In various example embodiments, the object detection system identifies and tracks one or more facial features depicted in a video stream or within an image and performs image recognition, facial recognition, and facial processing functions with respect to the one or more facial features and interrelations between two or more facial features. Par. 39; The detection component 230 detects at least a portion of objects of interest within the image in bounding boxes. In some embodiments, the detection component 230 detects objects of interest using detection layers of the multilayer object model. The detection component 230 may detect portions of the object of interest using differing layers for each bounding box. The detection layers may be associated with bounding boxes of specified characteristics including aspect ratios, sizes, and types of objects depicted within the bounding boxes.)
determining an object class that comprises a set of image features based on at least the image features of the display of the object responsive to the detecting the display of the object within the presentation of the image data; (e.g., identification component 250 may identify the object of interest within a class which comprises the image features of the object par. 24; In various example embodiments, the object detection system identifies and tracks one or more facial features depicted in a video stream or within an image and performs image recognition, facial recognition, and facial processing functions with respect to the one or more facial features and interrelations between two or more facial features. par. 35; Upon detecting an object of interest of a specified object class, the object detection system 160 may cause the self-driving car to issue an alert to passengers, initiate braking, initiate a turning maneuver, or any other suitable response to the detected object of interest. par. 41; The identification component 250 may identify the objects of interest using image representation layers of the multilayer object model. In some instances, the identification component 250 may identify the object of interest within a class, a type, or other identifying characteristic or category. The identification component 250 may use one or more algorithms, functions, or operations to identify the objects of interest.)
receiving an input that selects the display of the object from the client device; and ( e.g., input that initiates capture of a video or image selects the display of the object before detection is performed Figure 9; touch input capable of selecting any displayed object  from the client device par. 92; The imaging device 908 may be triggered by the object detection system 160 or a selectable user interface element to initiate capture of a video stream or succession of images and pass the video stream or 

Han fails to expressly teach associating the set of features of the object class with an identifier associated with the user profile, based on the input that selects the display of the object.

However, Williams teaches
receiving an input that selects the display of the object from the client device; and (e.g., receiving input to link the selected object from the game console  par. 14; For example, the game console can include a touch sensor, a main display, and an ID scanner (e.g., a radio-frequency identification or "RFID" reader) that cooperate: to detect the presence and location of a physical object on a surface of the game console; to read an identifier (hereinafter an "ID") from the physical object; to display a virtual game environment of a selected game; and to update the virtual game environment based on interactions between the physical object and the game console 
 associating the set of features of the object class with an identifier associated with the user profile, based on the input that selects the display of the object. (e.g., associating the set of features (e.g., see custom features of Figure 2, par. 37) of the virtual object class (e.g., Dragon of Figure 2) with an identifier (e.g., unique ID of physical object or IDs of the namespace paras. 38, 39) associated with a namespace (i.e., user profile of namespace in Figure 2; owner: JimmyC), based on linking the selected physical object to the virtual object  par. 12; detecting presence of the physical object at a first position on the game console based on receipt of the unique identifier wirelessly broadcast from the physical object in Block S110; retrieving the first namespace in Block S130; generating a first graphical representation of the first virtual object according to the characteristic defined in the first namespace in Block S142; par. 23; update the virtual game environment rendered on the display according to the type or class of the virtual object linked to the physical object. par. 35; In one implementation, a namespace specifies a type of a virtual object (e.g., an "object profile") represented by the physical object within a particular game. For example, the namespace can specify whether the physical object represents a character, an upgrade, a resource, an environment object, or a macro game control, etc. which can link to generic definitions for interactions of such virtual object types within a corresponding virtual game 

In the analogous art of detecting objects in an augmented gaming environment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detected objects as taught by Han with image features based on an association an identifier as taught by Williams to provide the benefit of improving the manipulation of virtual objects within a virtual game environment according to virtual interaction rules (see Williams; par. 10, par. 13, par. 20). 

Claim 2 dependent claim 1:
Han teaches wherein the method further comprises: causing display of a bounding box within the presentation of the image data based on the position of the display of the object in response to the detecting the display of the object. (e.g., generating bounding boxes around the displayed detected object positioned in the image par. 20; The object detection system may generate a set of bounding boxes within an image. The object detection system detects objects of interest within the bounding boxes generated within the image and determines context information for the 


Claim 3 dependent claim 2:
Han teaches wherein the bounding box comprises visual properties based on at least the object class of the object. (e.g., bounding box comprising a label (i.e., label itself is a visual property representing the type of class detected from the object) identifying the object class par. 47; In operation 320, the bounding component 220 generates a set of bounding boxes within the image. In some example embodiments, the bounding component 220 generates the set of bounding boxes using a multilayer object model. Each bounding box of the set of bounding boxes may be generated as a set of coordinate data and a label. The set of coordinate data may indicate a position, size or scale, and aspect ratio of the bounding box. The label may be configured to receive a designation, representation, class, or other identifying description of an object depicted within the set of coordinates comprising the bounding box. In these embodiments, the class label may be filled, modified, or otherwise supplied a value upon detecting or classifying an object within the bounding box.)

Claim 5 dependent claim 1:
As noted above, Han/Williams teaches wherein the client device is a first client device, the display of the object is a first display of the object,  (e.g., first game console and the object is a first display object see Williams; par. 33; In particular, and the method further comprises: 
detecting a second display of the object at a second client device; 
identifying the object class based on the second display of the object; (e.g., detecting a second display of the object at a second game console and accessing the same namespace that identifies the object class associated with the object Figure 2; name space identifies “dragon” object class  see Williams par. 16; During a gameplay of the same game at a second game console at a later time, the second game console can similarly: access this same namespace when the same physical object is placed on the second game console; and introduce and then control a corresponding virtual object within the virtual game environment of the gameplay according to this namespace linked to the physical object and according to interactions between the physical object and the second game console. Par. 25; A physical object can therefore define a physical representation of: a virtual character (a superhero, dragon, witch, wizard, or dinosaur, etc); a virtual token; a virtual upgrade (e.g., virtual manna, health, armor, a virtual weapon, or a power, etc.); a virtual resource (e.g., virtual bricks, lumber, or train cars, etc.);)
retrieving the identifier associated with the user profile associated with the object class; and (e.g., retrieving identifier associated with the profile information of the namespace associated with the “dragon” object class of Figure 2 see Williams par. 27; The physical object is also encoded with an identifier (or "ID") that can be read by a game console. Par. 39 identifiers of gameplays of the corresponding game in which the 
causing display of the identifier associated with the user profile at the second client device responsive to the detecting the second display of the object. (e.g., causing display of textual description (e.g., identifiers associated with the owner) from the namespace to display near the physical object see Williams par. 37; Thus, when the physical object is placed on a main display during a gameplay of the corresponding game at the game console, the game console can retrieve these media from the namespace, render visual content on the main display, par. 57; identify the particular player (e.g., the given name or username of the particular player) from ownership data stored in the namespace, and automatically welcome the particular player at the game console and introduce the corresponding virtual object into the virtual game environment on the game console accordingly; the game console can repeat this process for each other physical object placed on the game console during setup of the game.)



Hans teaches wherein the client device is a first client device, (devices capable of being a first client device par. 30; hand-held devices, wireless devices, portable devices, wearable computers, cellular or mobile phones) the user profile is a first user profile, (e.g., member profile associated with a corresponding device par. 31; The databases 134 are storage devices that store data such as member profile data,) the display is a first display, the input is a first input, and the method further comprises: (e.g., input devices capable of first input par. 91; In one embodiment, the mobile device 900 includes a touch screen operable to receive tactile data from a user 902. For instance, the user 902 may physically touch 904 the mobile device 900, and in response to the touch 904, the mobile device 900 may determine tactile data such as touch location, touch force, or gesture motion.)

As noted above, Han/ Williams teaches receiving a second input that selects a second display of the object from a second client device; and (e.g., linking input that selects object from a second game console see Williams; par. 33; in this example, the second game console can similarly retrieve a second namespace linking the physical object's unique ID to the second virtual object automatically when the physical object is placed on the second game console during an instance of the second game and control the second virtual object within its virtual game environment during the instance of the second game according to interaction rules defined in this second namespace.   par. 50; As shown in FIG. 4, Block S160 of the method S100 recites linking a unique identifier encoded into a physical object to a first user account of a first 

disassociating the object class from the first user profile; (e.g., registering new ownership of a namespace (i.e., disassociating from a previous owner). See Williams; Par. 51; In one implementation, upon receipt of a (new) physical object, a user can register the physical object with his game account, such as through his personal mobile computing device (e.g., a smartphone, a tablet) executing a game-publisher-branded or general native object portal application. The remote server can write a new ownership of the physical object, linking the physical object's unique ID to the user's game ID, to a general file for the physical object's unique ID or to each namespace associated with the physical object's unique ID, such as in response to subsequent submission of an access code by the user into the native object portal application. Par. 98; In another variation shown in FIG. 5, the game console (or native object portal application or remote server) can host transfer of a virtual object (e.g., a character) from a first user to a second user by reassigning a namespace from a unique ID of a first physical object owned by (e.g., linked to a user account of) the first user to a unique ID of a second physical object owned by the second user.)

and associating the object class that corresponds with the object with a second user profile in response to the second input. (e.g., associating the namespace that identifies the object class with a new owner via linking input see Williams par. 98; In another variation shown in FIG. 5, the game console (or native object portal application or remote server) can host transfer of a virtual object (e.g., a character) from a first user to a second user by reassigning a namespace from a unique ID of a first physical object owned by (e.g., linked to a user account of) the first user to a unique ID of a second physical object owned by the second user. For example, the remote server can automatically remove the first physical object's unique ID from the namespace when the second user purchases, trades, or wins the virtual object from the first user; and writes a unique ID of a second physical object owned by the second user to the namespace once the second physical object is selected.)
receiving a second input that selects a second display of the object from a second client device; (e.g., linking input that selects object from a second game console see Williams; par. 33; in this example, the second game console can similarly retrieve a second namespace linking the physical object's unique ID to the second virtual object automatically when the physical object is placed on the second game console during an instance of the second game and control the second virtual object within its virtual game environment during the instance of the second game according to interaction rules defined in this second namespace.   par. 50; As shown in FIG. 4, Block S160 of the method S100 recites linking a unique identifier encoded into a physical object to a first user account of a first user; and Block S162 of the method S100 recites associating a first namespace with the unique identifier, the first namespace defining a 
 and associating the object class that corresponds with the object with a second user profile in response to the second input. (e.g., associating the namespace that identifies the object class with a new owner via linking input see Williams par. 98; In another variation shown in FIG. 5, the game console (or native object portal application or remote server) can host transfer of a virtual object (e.g., a character) from a first user to a second user by reassigning a namespace from a unique ID of a first physical object owned by (e.g., linked to a user account of) the first user to a unique ID of a second physical object owned by the second user. For example, the remote server can automatically remove the first physical object's unique ID from the namespace when the second user purchases, trades, or wins the virtual object from the first user; and writes a unique ID of a second physical object owned by the second user to the namespace once the second physical object is selected.)


Claim 7 dependent claim 1:
As noted above, Han/Williams teaches wherein the associating the object class that corresponds with the object with the user profile includes:
associating the image features of the display of the object with the user profile within a database at a server. (e.g., associating the image features (e.g., green, fireball, power) of the virtual object with the owner within a namespace at a remote 

Claims 8-10 and 12-14:
Claims 8-10 and 12-14 are substantially encompassed in claim 1-3 and 5-7, respectively; therefore, Examiner relies on the same rationale set forth in claims 1-3 and 5-7 to reject claims 8-10 and 12-14. (see Han’s Figures 10 and 11 for the system memory and processor)

Claims 15-17, 19 and 20:
Claims 15-17, 19 and 20 are substantially encompassed in claim 1-3, 5 and 6, respectively; therefore, Examiner relies on the same rationale set forth in claims 1-3, 5 and 6 to reject claims 15-17, 19 and 20. (see Han’s Figures 10 and 11 for non-transitory machine readable storage medium)


Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Williams” reference. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY ORR/Examiner, Art Unit 2145